Exhibit 10.5

CONFIDENTIAL

EXECUTION VERSION

NEITHER THIS CONVERTIBLE PROMISSORY NOTE AND AGREEMENT TO LEND NOR ANY OF THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. NO SALE, TRANSFER, PLEDGE OR ASSIGNMENT OF THIS NOTE OR OF THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF SHALL BE VALID OR EFFECTIVE UNLESS
(A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW OR
(B) THE HOLDER SHALL DELIVER TO THE COMPANY AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE STATE
SECURITIES LAW.

CONVERTIBLE PROMISSORY NOTE AND AGREEMENT TO LEND

 

Up to $25,000,000    May 7, 2013

Alexza Pharmaceuticals, Inc., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to Teva Pharmaceuticals USA, Inc. (the
“Holder”) under this Convertible Promissory Note and Agreement to Lend (“Note”)
the Outstanding Advanced Amount (as defined below), not to exceed an aggregate
principal sum of $25,000,000, as provided below.

1. Definitions. As used in this Note, the following terms shall be defined as
follows:

1.1 “Business Day” shall mean a date Monday through Friday, but excluding any
date on which banks located in (a) the State of New York are authorized by State
or federal law to be closed or (b) Israel are authorized by applicable law to be
closed.

1.2 “Change of Control Transaction” shall mean any (a) merger or consolidation
of the Company with or into any other corporation or other entity, or any other
reorganization of the Company, in which the holders of the Company’s outstanding
capital stock immediately prior to such transaction do not, immediately after
such transaction, retain a majority of the voting power of the surviving entity
or its parent in substantially the same relative proportions as immediately
prior to the transaction; (b) sale of all or substantially all of the assets of
the Company; or (c) exclusive license of all or substantially all of the assets
of the Company.

1.3 “Operating Budget” shall mean, at any time of determination provided under
this Note, the Company’s current budget for Adasuve as of the date set forth
above and approved by the Company’s senior management and delivered to the
Holder.

1.4 “Outstanding Advanced Amount” shall mean, at any given time, the aggregate
outstanding principal amount of all Advances (as defined below) made under this
Note up to such time, plus all accrued interest thereon, less any amounts
already repaid by Company to Holder in accordance with Section 3.3 hereof.



--------------------------------------------------------------------------------

2. Advances.

2.1 Subject to the terms and conditions set forth herein, the Company may
request one or more advances from the Holder (each, an “Advance” and
collectively, the “Advances”), and upon receipt of an Advance Request in
accordance with this Section 2, the Holder agrees to make such Advances to the
Company, from time to time during the period commencing on the date of this Note
and continuing through and including the earlier of (a) the second anniversary
of the date of this Note and (b) the Acceleration Date as defined in
Section 3.2, in principal amounts not to exceed $25,000,000 in the aggregate.
The Company shall not be allowed to reborrow any Advance under this Note after
repaying that Advance or any portion thereof.

2.2 To request Advances after the date of this Note, the Company shall submit to
the Holder an irrevocable written notice (the “Advance Request”) prior to 5:00
p.m., New York, NY time, on not less than three (3) Business Days prior written
notice of the date of such Advance. Each Advance Request shall include:

(a) the proposed amount of the Advance (which shall not be less than $500,000);

(b) the Company’s confirmation of the intended use of proceeds of the Advance
for ADASUVE related expenditures under the Operating Budget (the “Use of
Proceeds”);

(c) the proposed date of the Advance (which date must be on or before the second
anniversary of the date of this Note and must be a Business Day); and

(d) wire transfer instructions for the Holder to deliver the Advance proceeds to
the Company or for the Company’s benefit.

Advance Requests may not be submitted more frequently than once every 30 days.

2.3 The obligation of the Holder to make an Advance pursuant to an Advance
Request properly submitted pursuant to Section 2.2 shall be subject to (a) no
Event of Default (as defined in Section 5) having occurred and continuing, and
(b) the confirmation by the Holder that the Use of Proceeds set forth in such
Advance Notice is in accordance with the Operating Budget.

2.4 The Advances made pursuant to this Note and all payments made hereunder
shall be recorded by the Holder on its books and records and promptly noted on
Schedule 1 attached hereto. The failure to so record any Advance, prepayment or
payment shall not limit or otherwise affect the obligation of the Company to pay
any amounts due hereunder. Each request for an Advance by the Company shall be
deemed a representation and warranty by the Company to the Holder as of the date
of the Advance Request and the date of the Advance that (a) the Use of Proceeds
is in accordance with the Operating Budget, (b) an Event of Default does not
exist or will not exist as a result of making such Advance, and (c) the
representations and warranties set forth in Section 6 are true and correct in
all material respects.

2.5 In the event the Holder does not approve the funding of an Advance for the
reasons set forth in Section 2.3, the Holder will provide notice to the Company
of the same at least one (1) Business Day prior to the requested date of the
Advance.

 

2



--------------------------------------------------------------------------------

3. Payment.

3.1 Payment. Subject to the provisions of Section 4 hereof relating to the
conversion of this Note, the Outstanding Advanced Amount shall be payable upon
the fifth anniversary of the date of this Note (the “Maturity Date”). Payments
hereunder shall be made by the Company to the Holder, at the address as provided
to the Company by the Holder in writing, in lawful money of the United States of
America. Interest shall accrue with respect to the outstanding principal amount
of the Advances made under this Note from the date of each date of Advance until
such principal amount is paid or converted as provided in Section 4 hereof at a
rate of 4% per annum (computed on the basis of a 365-day year).

3.2 Acceleration Events. Unless the Holder shall have delivered a Conversion
Notice on or prior to the fifth (5th) Business Day after the occurrence of any
Acceleration Event (such fifth Business Date, the “Acceleration Date”), the
Outstanding Advanced Amount shall be immediately due and payable in full on the
Acceleration Date without notice, demand, presentment, protest or other
formalities of any kind (a) upon an uncured event of default (as defined
therein) under that certain Loan and Security Agreement, dated as of May 4,
2010, by and between the Company, Symphony Allegro, Inc., a Delaware
corporation, each of the Company’s subsidiaries joined thereto, and Hercules
Technology Growth Capital, Inc., a Maryland corporation (“Hercules”) (the
“Hercules Term Loan”); (b) upon an Event of Default (as defined in Section 5
hereof); (c) upon the termination of that certain License and Supply Agreement,
dated even date herewith, between the Holder and the Company (the “License
Agreement”); (d) upon the failure of the Company to pay all outstanding amounts
(principal and interest) due under the Hercules Term Loan and to terminate the
Hercules Term Loan no later than November 1, 2013; or (e) upon a Change of
Control Transaction (any event described in (a) – (e) above, an “Acceleration
Event”).

3.3 Prepayment. The Company shall have the right at any time prior to the
Maturity Date, and without penalty, to prepay, in the aggregate, up to 50% of
the aggregate outstanding principal amount of all Advances made under this Note
up to such time, plus all accrued interest thereon.

4. Conversion.

4.1 Optional Conversion at Maturity or Upon Occurrence of an Acceleration Event.
Not less than five (5) Business Days prior to the Maturity Date or at any time
on or prior to the Acceleration Date, the Holder shall have the right to deliver
to the Company in writing a notice (the “Conversion Notice”) of its intention to
convert all or a portion of the Outstanding Advanced Amount (the “Conversion
Rights”) and specifying the portion of the Outstanding Advanced Amount (the
“Conversion Amount”) that shall be converted into Common Stock of the Company
par value $0.0001 per share (the “Common Stock,”). Any Outstanding Advance
Amount not subject to the Conversion Rights shall be repaid on the Maturity
Date, or, in the case of an Acceleration Event, on the Acceleration Date. The
Holder’s failure to deliver a Conversion Notice within the periods specified in
the first sentence of this Section 4.1 shall be deemed an election not to
exercise the Conversion Rights. Such conversion shall take place at a conversion
rate (the “Conversion Rate”) equal to four dollars and forty eight and
thirty-third cents ($4.4833).

 

3



--------------------------------------------------------------------------------

4.2 Delivery of Note and Share Certificates. Upon conversion of this Note and
repayment in full of the Outstanding Advanced Amount pursuant to this Section 4,
the Note shall be cancelled, and the Holder will deliver the original Note to
the Company and execute the Company’s standard form of stock purchase agreement
and/or other agreements and instruments as are necessary or appropriate to
document the issuance of the Conversion Shares upon the conversion of this Note.
On, or as soon as reasonably practicable after, such conversion, the Company
shall issue and deliver to the Holder a certificate or certificates for the
number of Conversion Shares to which the Holder is entitled. The Conversion
Shares shall be in whole shares of Common Stock rounded down to the nearest
whole share, and any fractional amount shall continue to be an Outstanding
Advance Amount.

4.3 Registration of Conversion Shares. Not later than the three (3) month
anniversary of the initial Advance under this Note, the Holder and the Company
shall enter into a mutually acceptable registration rights agreement containing
customary terms and conditions and providing for, among other things, two
(2) demand registration rights and “piggyback” registration rights.

5. Default.

5.1 Event of Default. Any of the following events shall constitute an “Event of
Default” hereunder: (a) the admission in writing by the Company of its
insolvency; (b) the filing of bankruptcy by the Company; (c) the execution by
the Company of a general assignment for the benefit of creditors; (d) the filing
by or against the Company of any petition in bankruptcy or any petition for
relief under the provisions of the federal bankruptcy act or any other state or
federal law for the relief of debtors and the continuation of such petition
without dismissal for a period of sixty (60) days or more; (e) the failure of
Company to perform any of its obligations under this Note, other than the
failure to pay any principal or accrued interest under the terms of this Note
when due and payable, after written notice to the Company of such alleged
failure to perform and a ten (10) Business Day opportunity to cure; (f) the
failure of the Company to pay any principal or accrued interest under the terms
of this Note within two (2) Business Days of the date due and payable; (g) the
failure of the Company to perform any obligation under any document, instrument
or agreement executed in connection with this Note, including without
limitation, the License Agreement by and between the Company and the Holder,
after written notice to the Company of such alleged failure to perform and a
10-Business Day opportunity to cure; (h) the appointment of a receiver or
trustee to take possession of the property or assets of the Company; (viii) any
dissolution of the Company; (i) the adoption by the Company of any plan of
liquidation; (j) the commencement against the Company of any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (k) any challenge or contest by the Company in any action,
suit or proceeding of the validity or enforceability of this Note.

5.2 Remedies. During the continuance of an Event of Default, (a) the Holder
shall have the right to (i) accelerate the payment of the Outstanding Advanced
Amount and (ii) enforce this Note by exercise of the rights and remedies granted
to him, her or it by applicable law and (b) in lieu of the interest rate
specified in Section 3.1, interest shall accrue on the Outstanding Advanced
Amount at a rate equal to the lesser of (x) 18% per annum and (y) the maximum
rate permissible under applicable law. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor.

 

4



--------------------------------------------------------------------------------

5.3 Equitable Remedies. The Company stipulates that the Holder’s remedies at law
in the event of any default or threatened default by the Company in the
performance of or compliance with any of the terms of this Note may not be
adequate to compensate the Holder to the extent permitted by law and that such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

5.4 Waiver; Cumulative Remedies. No course of dealing or any delay or failure to
exercise any right hereunder on the Holder’s part shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies. No
single or partial waiver by the Holder of any provision of this Note or of any
breach or default hereunder or of any right or remedy shall operate as a waiver
of any other provision, breach, default, right or remedy or of the same
provision, breach, default, right or remedy on a future occasion. The Holder’s
rights and remedies are cumulative and are in addition to all rights and
remedies that the Holder may have in law or in equity or by statute or
otherwise.

5.5 Usury. All agreements between the Company and the Holder, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no contingency or event whatsoever, whether by acceleration of the
maturity of this Note or otherwise, shall the amount paid, or agreed to be paid,
to the Holder for the use, forbearance, or detention of the money to be loaned
under this Note or otherwise, exceed the maximum amount permissible under
applicable law. If from any circumstances whatsoever fulfillment of any
provision of this Note or of any other document evidencing, securing, or
pertaining to the indebtedness evidenced by this Note, at the time performance
of such provision shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Holder shall ever receive anything of value as interest or deemed interest by
applicable law under this Note or any other document evidencing, securing, or
pertaining to the indebtedness evidenced by this Note or otherwise an amount
that would exceed the highest lawful rate, such amount that would be excessive
interest shall be applied to the reduction of the principal amount owing under
this Note or on account of any other indebtedness of the Company to the Holder
relating to this Note, and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal of this Note and such other
indebtedness, such excess shall be refunded to the Company. In determining
whether or not the interest paid or payable with respect to any indebtedness of
the Company to the Holder, under any specific contingency, exceeds the highest
lawful rate, the Company and the Holder shall, to the maximum extent permitted
by applicable law, (a) characterize any non-principal payment as an expense,
fee, or premium rather than as interest, (b) amortize, prorate, allocate, and
spread the total amount of interest throughout the full term of such
indebtedness so that the actual rate of interest on account of such indebtedness
is uniform throughout the term of such indebtedness, and/or (c) allocate
interest between portions of such indebtedness, to the end that no such portion
shall bear interest at a rate greater than that permitted by law. The terms and
provisions of this Section shall control and supersede every other conflicting
provision of all agreements between the Company and the Holder. Each of the
Company and the Holder has retained separate legal counsel in connection with
issuance of this Note.

 

5



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that as of the date hereof, as of the date of each
Advance Request and as of the date of each Advance, except as set forth in the
schedules delivered herewith:

6.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and to own its properties. The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary except where
the failure to do so would not reasonably be expected to cause a material
adverse effect on the operations, business or financial condition of the
Company.

6.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (a) the authorization, execution and delivery of this
Note, (b) the authorization of the performance of all obligations of the Company
hereunder, and (c) the authorization, issuance (or reservation for issuance) and
delivery of the Conversion Shares. This Note constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

6.3 Capitalization.

(a) Schedule 6.3 sets forth (immediately prior to the date hereof) (a) the
authorized capital stock of the Company on the date hereof, (b) the number of
shares of capital stock issued and outstanding, (c) the number of shares of
capital stock issuable pursuant to the Company’s stock plans, and (d) the number
of shares of capital stock issuable and reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company.

(b) All of the issued and outstanding shares of the Company’s capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of pre-emptive rights and were issued in full compliance with applicable
state and federal securities law and any rights of third parties. No person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as contemplated by this Note and as set
forth on Schedule 6.3, there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind. There are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them. Except as set forth on Schedule 6.3, no person has the
right to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
person.

6.4 Valid Issuance. This Note has been duly and validly authorized. Upon the due
conversion of this Note, the Conversion Shares will be validly issued, fully
paid and non-assessable free and clear of all encumbrances and restrictions,
except for restrictions on transfer imposed by applicable securities laws. The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon conversion of this Note, free and clear of all encumbrances and
restrictions, except for restrictions on transfer imposed by applicable
securities laws.

 

6



--------------------------------------------------------------------------------

6.5 Consents. The execution, delivery and performance by the Company of this
Note requires no consent of, action by or in respect of, or filing with, any
person, governmental body, agency, or official other than such filings as shall
have been made prior to and shall be effective on and as of the date hereof
(including, for the avoidance of doubt, the consent of Hercules under the
Hercules Term Loan) and such filings required to be made after the date hereof
pursuant to applicable state and federal securities laws which the Company
undertakes to file within the applicable time periods. The Company has taken all
action necessary to exempt from the registration requirements of the applicable
state and federal securities laws the issuance of the Conversion Shares upon due
conversion of this Note.

6.6 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of this Note by the Company and the issuance and sale of the
Conversion Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s certificate of formation or the Company’s bylaws, both as in effect on
the date hereof, (ii) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any of its assets or properties or (iii) any agreement or instrument
to which the Company is a party or by which the Company is bound (including, for
the avoidance of doubt, the Hercules Term Loan and any other instrument
evidencing indebtedness of the Company).

7. Amendments and Waivers. No provision of this Note may be amended and the
observance of any provision of this Note may not be waived (either generally or
in a particular instance and either retrospectively or prospectively) without
the prior written consent of the Company and the Holder.

8. Severability. If any provision of this Note is determined to be invalid,
illegal or unenforceable, in whole or in part, the validity, legality and
enforceability of any of the remaining provisions or portions of this Note shall
not in any way be affected or impaired thereby.

9. Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, the Company and the Holder and their respective successors and
assigns.

10. Notices. Any notice required by any provision of this Note to be given to
the Holder shall be in writing and may be delivered by personal service or
facsimile or sent by registered or certified mail, return receipt requested,
with postage thereon fully prepaid. All such communications shall be addressed
to the Holder at his, her or its address appearing on the books of the Company.

11. Replacement. Upon the Company’s receipt of reasonably satisfactory evidence
of the loss, theft, destruction or mutilation of this Note and (a) in the case
of any such loss, theft or destruction, upon delivery of indemnity reasonably
satisfactory to the Company in form and amount or (b) in the case of any such
mutilation, upon surrender of this Note for cancellation, the Company, at its
expense, shall execute and deliver, in lieu thereof, a new Note.

12. No Rights as Stockholder. This Note, as such, shall not entitle the Holder
to any rights as a stockholder of the Company, except as otherwise specified
herein.

 

7



--------------------------------------------------------------------------------

13. Headings. The descriptive headings in this Note are inserted for convenience
only and do not constitute a part of this Note.

14. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The validity,
meaning and effect of this Note shall be determined in accordance with the laws
of the State of New York, without regard to principles of conflicts of law. The
Company and the Holder each irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York City, New York and the
United States District Court for the Southern District of New York for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Note and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Note. The Company and the Holder each irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS NOTE AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

15. Right of Offset. Without limiting any of the Holder’s other rights or
remedies hereunder or otherwise, the Company hereby acknowledges and agrees that
the Holder shall have the right to reduce any amount payable by the Holder to
the Company pursuant to the License Agreement by any amount owed by the Company
and not timely paid to the Holder in accordance with the terms of this Note.

16. Taxes. Any and all payments by or on account of any obligation of the
Company under this Note shall be made without deduction or withholding for any
taxes; provided, however, if the Holder transfers the Note to a non-U.S. person
or Affiliate (a “non-U.S. Transferee”), the Company shall deduct and withhold
from payments due to such non-U.S. Transferee pursuant to this Note any taxes
required to be deducted and withheld under applicable law. Any such withheld
taxes shall be timely paid over to the appropriate governmental authority in
accordance with applicable law. To the extent that taxes are deducted and
withheld from payments otherwise payable to a non-U.S. Transferee pursuant to
this Note, and are paid to the appropriate governmental authority, such deducted
and withheld amounts shall be treated for all purposes of this Note as having
been paid to the person in respect of whom such deduction and withholding was
made. The Company shall provide such non-U.S. Transferee with proof reasonably
satisfactory to such non-U.S. Transferee of any taxes withheld and paid to any
governmental authority on behalf of such non-U.S. Transferee. If a payment is
payable (in whole or in part) in consideration other than cash to a non-U.S.
Transferee pursuant to this Note, including upon a conversion pursuant to
Section 4, and if the cash portion of any such payment is insufficient to
satisfy all required tax withholding obligations, the Company shall retain an
amount of the non-cash consideration otherwise payable or deliverable to such
non-U.S. Transferee equal in value to the amount required to satisfy any
applicable withholding taxes (as reasonably determined by the Company in good
faith). On or prior to the date hereof, the Holder shall deliver to the Company
two executed originals of IRS Form W-9 certifying that the Holder is not subject
to U.S. federal backup withholding. As soon as reasonably practicable following
any transfer by the Holder of the Note to a non-U.S. Transferee, such non-U.S.
Transferee shall deliver to the Company (i) two executed originals of the
applicable IRS Form W-8, and (ii) to the extent such non-U.S. Transferee is
eligible for an exemption from or reduction of any otherwise applicable
withholding tax, any other applicable documentation required or reasonably
requested by the Company to establish that such non-U.S. Transferee is entitled
to such exemption or reduction. Any non-U.S. Transferee and the Company shall
use commercially reasonable efforts to establish any applicable exemption from
or reduction of otherwise applicable withholding taxes with respect to payments
made hereunder. If any payment hereunder to a non-U.S. Transferee is subject to
Sections 1471-1474 of the U.S. Internal Revenue Code (“FATCA”), the applicable
non-U.S. Transferee shall provide the Company with all documentation prescribed
by applicable law or reasonably requested by the Company in order for the
Company to comply with its obligations under, and determine the amount, if any,
of withholding taxes imposed pursuant to FATCA.

[signature page follows]

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION VERSION

IN WITNESS WHEREOF, the Company and the Holder have entered into this Note as of
the date hereinabove written.

 

ALEXZA PHARMACEUTICALS, INC. By:  

/s/ Thomas King

Name:   Thomas King Title:   President and Chief Executive Officer TEVA
PHARMACEUTICALS USA, INC. By:  

/s/ Deborah Griffin

  Deborah Griffin   Vice President and Chief Financial Officer By:  

/s/ Michael McHugh

  Michael McHugh   GM, Teva Select Brand

SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE AND AGREEMENT TO LEND



--------------------------------------------------------------------------------

SCHEDULE 1

 

DATE   

AMOUNT TO BE

ADVANCED

($)

  

AGGREGATE ADVANCES

($)

                 

SCHEDULE I